Title: Sunday 12th.
From: Adams, John Quincy
To: 


       This morning I went to the French Consuls to ask him if he went to day. He said that it blew so smart and right against us that it was impossible for us to go to day and that he would take proper Measures to go to morrow by Land. 4 o clock P.M. Rains very hard, Thunder and lightning. 7 1/2. The Weather has clear’d up. I have just been (with Mr Dana, Mr. Allen, Mr. Thaxter, Sammy Cooper, and my Brother Charles) to the play house but found there was no play to night. As we were going we met The frigate’s doctor, Mr. De La Roche, And Mr. Denian who told us that there was no play but we thought we would go to the door and see but they told us there was none to night but that there would be one to morrow.
      